Appeal from an order of Supreme Court, Monroe County (Frazee, J.), entered September 6, 2002, which granted the motions of defendants Burlington Coat Factory Warehouse Corporation and Genesee Management, Inc. for summary judgment dismissing the complaints against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*908Memorandum: Supreme Court properly granted the motions of Burlington Coat Factory Warehouse Corporation (Burlington) and Genesee Management, Inc. (collectively, defendants) for summary judgment dismissing the complaints against them. Plaintiffs commenced these actions seeking damages for injuries allegedly sustained by Annette Lane (plaintiff) when she slipped and fell on water in an aisle of a store leased by Burlington. Defendants met their initial burden of establishing that they neither created the dangerous condition nor had actual or constructive notice of it (see Kovelsky v City Univ. of N.Y., 221 AD2d 234, 235 [1995]; Collins v Grand Union Co., 201 AD2d 852 [1994]). Plaintiffs failed to raise a triable issue of fact whether defendants had constructive notice of a recurring dangerous condition, inasmuch as they failed to establish that Burlington had knowledge that, on prior occasions, water had accumulated on the floor in the area where plaintiff fell (see Hammer v KMart Corp., 267 AD2d 1100 [1999], lv denied 95 NY2d 757 [2000]). In addition, plaintiffs failed to raise an issue of fact whether the water was apparent for a long enough period of time to permit Burlington’s employees to discover and remove it (see Gordon v American Museum of Natural History, 67 NY2d 836, 837-838 [1986]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Lawton, JJ.